Citation Nr: 1727355	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a lumbar spine injury and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a cervical spine injury and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2017, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record. 

At his April 2017 Board hearing and in June 2017, the Veteran submitted additional evidence that has not been considered by the Agency of Original Jurisdiction (AOJ).  However, as his substantive appeal was received in April 2014, a waiver of AOJ consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

By the decision below, the previously denied claims for service connection for residuals of lumbar and cervical spine injuries are reopened.  The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a final rating decision issued in September 2009, the RO denied service connection for residuals of a lumbar spine injury.   

2.  Evidence added to the record since the final September 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a lumbar spine injury.  

3.  In a final rating decision issued in September 2009, the RO denied service connection for residuals of a cervical spine injury. 

4.  Evidence added to the record since the final September 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a cervical spine injury. 


CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied service connection for residuals of a lumbar spine injury is final.  38 U.S.C.A § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2016)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a lumbar spine injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

3.  The September 2009 rating decision that denied service connection for residuals of a cervical spine injury is final.  38 U.S.C.A § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2016)]. 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a cervical spine injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residuals of lumbar and cervical spine injuries are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues are deferred pending additional development consistent with the VCAA. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. 
§ 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his original claims of entitlement to service connection for residuals of lumbar and cervical spine injuries in March 2009.  In an August 2009 rating decision, the RO considered the Veteran's service treatment records (STRs), post-service private treatment records, and a May 2009 VA examination report.  

The RO noted that, while the Veteran reported that he injured his lumbar and cervical spine in a fall from a ladder during service, his STRs were negative for such an injury.  However, such did reflect treatment for complaints of low back pain in May 1957.  Additionally, in June 1958, it was noted that the Veteran slipped on the floor and sustained a laceration to the forehead above the left eye.  Further, in August 1958, he was seen for complaints of low back pain.  At such time, he reported that he had five or six vertebrae out of place as a result of a football injury that had occurred five years previously.  The remainder of the STRs, including the Veteran's separation examination, were negative for any complaints, treatment, or findings referable to the cervical or lumbar spine.  

The RO further observed that post-service treatment records reflect complaints of low back pain in 1993.  Additionally, such revealed an on the job incident in February 1997 when the Veteran rolled a backhoe off a trailer, resulting in a contusion to the head and an injury to the cervical and lumbar spines.  Further, in August 1997, he was involved in a motor vehicle accident that resulted in an injury to the cervical spine.

The RO also noted that the May 2009 VA examination, which revealed diagnoses of degenerative arthritis of the cervical and lumbar spines, reflected the examiner's opinion that such disorders were the result of his injuries while on active military service.  However, the RO nonetheless discounted such opinion on the basis that the Veteran's STRs were negative for an injury to the cervical and/or lumbar spine and the examiner failed to discuss the injuries to the cervical and lumbosacral spine in 1997 or the report of the pre-service football injury to the vertebrae.  

Consequently, the RO denied service connection for residuals of lumbar and cervical spine injuries on the basis that such disorders neither occurred in nor were caused by service.  

In September 2009, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claims of entitlement to service connection for residuals of lumbar and cervical spine injuries was received until January 2011, when VA received his application to reopen such claims.  Furthermore, while additional post-service treatment records were submitted within the year following the issuance of the September 2009 rating decision, such were negative for any reference to his lumbar and/or cervical spine.  Finally, no additional relevant service department records were received subsequent to the issuance of such rating decision. Therefore, the September 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2016)].  

Evidence received since the August 2009 rating decision includes buddy statements from his spouse, children, and friend in which they indicate that the Veteran had experienced back and neck pain over the years.  Updated VA and private treatment records reflect ongoing complaints and treatment for his lumbar and cervical spine disorders.  In this regard, an October 2010 record reflects that, in July 2009, the Veteran was bucked off his horse and was being treated by a chiropractor for his lower back.  However, in an October 2014 statement, a VA physician noted diagnoses of degenerative disc and joint disease of the lumbar and cervical spine, and opined that there was evidence that such symptoms were long-standing and related to his traumatic injury while in service, which had worsened with wear and tear over time.  The clinician concluded that it was reasonable that the circumstances would serve as grounds for disability, given the impact on the Veteran's current functioning.

Also of record is a March 2016 VA opinion in which the examiner opined that the Veteran's current cervical and lumbar spine disorders were less likely than not incurred in or caused by the Veteran's military service.  In this regard, the examiner noted that, while it was reasonable to assume that the Veteran sustained an injury as he claimed, there was no evidence to indicate that such led to any premature functional impairment of the neck or lower back.  In support of such opinion, he noted that the medical findings at the May 2009 VA examination were not consistent with the natural progression of a clinically significant injury to the neck or thoracolumbosacral spine in service.  Further, the examiner stated that the evidence indicates that the Veteran was able to sustain a reasonably physically demanding occupation and avocational pursuits for several decades after military service, and had interval events leading to trauma of the neck and back.   

However, in statements of record and at the April 2017 Board hearing, the Veteran offered further details regarding his in-service fall while on the ship, which he reported occurred in late June 1958 off the coast of Pearl Harbor, Honolulu.  He indicated that he was seen by a medic, who sutured a laceration above his left eye and then was seen at Tripler Hospital where X-rays were taken.  He also reported a second injury to the back while working in the engine room when he strained his back while lifting a heavy door.  The Veteran further testified that, following service, he continued to have problems with his back and neck for which he sought treatment, which resulted in back surgery in 1990.  Additionally, with regard to the post-service injuries in 1997, he indicated that such merely aggravated his neck and back disorders as he was having problems prior to such accidents.

The Board finds that the evidence added to the record since the final September 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable probability of substantiating the Veteran's claims of entitlement to service connection for residuals of lumbar and cervical spine injuries.  In this regard, the Veteran, his family members, and his friend are capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, pursuant to Justus, the credibility of such statements must be presumed for the purposes of reopening the claim.  Consequently, the Board presumes as credible the Veteran's, his family members', and friend's description of two in-service injuries and a continuity of neck and back symptomatology since service, and that his neck and back disorders pre-existed his post-service accidents in 1997.  Such assertions contain greater detail than those previously submitted, and are not entirely cumulative of the statements of record at the time of the prior final decision.  Moreover, while the March 2016 VA examiner offered a negative nexus opinion, the October 2014 VA physician found that the Veteran's current neck and back disorders were related to his in-service injury.  Therefore, the Board finds that the evidence received since the September 2009 rating decision is not cumulative or redundant of the evidence previously considered and raises reasonable possibility of substantiating the claims.  Consequently, new and material evidence has been received in order to reopen the claims of entitlement to service connection for residuals of lumbar and cervical spine injuries.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a lumbar spine injury is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for residuals of a cervical spine injury is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As noted previously, the Veteran's STRs reflect treatment for complaints of low back pain in May 1957.  Additionally, in June 1958, it was noted that he slipped on the floor and sustained a laceration to the forehead above the left eye.  Further, in August 1958, he was seen for complaints of low back pain.  At such time, he reported that he had five or six vertebrae out of place as a result of a football injury that had occurred five years previously.  Furthermore, the Veteran has indicated that the June 1958 injury resulted not from a slip on the floor, but from a fall from a ladder aboard ship, and the August 1958 complaints were the result of lifting a heavy door.  Also of record are post-service treatment records reflect diagnoses of degenerative disc and joint disease of the cervical and lumbar spines.  However, there are conflicting opinions of record as to the etiology of such disorders.

In this regard, as noted previously, the May 2009 VA examiner opined that the Veteran's lumbar and cervical spine disorders were the result of his injuries while on active military service.  Additionally, the October 2014 opinion rendered by a VA physician reflects that there was evidence that the Veteran's neck and back symptoms were long-standing and related to his traumatic injury while in service.  However, neither examiner considered the Veteran's 1997 post-service injuries.  Furthermore, while the March 2016 VA examiner opined that Veteran's current cervical and lumbar spine disorders were less likely than not incurred in or caused by the Veteran's military service, he based such opinion, in part, on interval events leading to trauma of his back and neck.  However, as noted previously, the Veteran testified at his April 2017 Board hearing that he was experiencing neck and back pain prior to his 1997 post-service accidents, and the record reflects back surgery in 1990.  It does not appear that such facts were considered by the March 2016 VA examiner.

Furthermore, to date, none of the medical professionals who have rendered opinions in this case have addressed the significance, if any, of the Veteran's August 1958 report that he had five or six vertebrae out of place due to a pre-service football-related injury that occurred five years previously, i.e., approximately 1953, which was two years prior to his enlistment in the Coast Guard.  

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain an addendum opinion that adequately addresses all of the evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange to have the Veteran's claims file forwarded to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  Following a review of the record, the examiner should address the following inquiries:

Is there clear and unmistakable evidence that the Veteran's currently diagnosed cervical and/or lumbar spine disorder(s) pre-existed service?  In this regard, the record reflects diagnoses of cervical and lumbar spine degenerative disc and joint disease.  The examiner should specifically consider the August 1958 STR that reflects the Veteran's report that he had five or six vertebrae out of place due to a pre-service football-related injury that occurred five years previously, i.e., approximately 1953, which was two years prior to his enlistment in the Coast Guard.  

(i)  If there is clear and unmistakable evidence that a disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner should opine whether it is at least as likely as not that the disorder(s) is directly related to service.
	
In offering such opinions, the examiner should consider the May 1957 STR that reflects complaints of low back pain; the June 1958 STR that reflects that the Veteran slipped on the floor and sustained a laceration to the forehead above the left eye; however, the Veteran alleges such injury was due to a fall from a ladder rather than a slip on the floor; and the August 1958 STR that reflects complaints of low back pain, which he claims was the result of lifting a heavy door.   

The examiner should also consider the entirety of the record, to specifically include the Veteran's, his family members', and friend's reports of a continuity of neck and back symptomatology since service; his 1990 back surgery; and the nature of his 1997 injuries, to include his assertions that such injuries aggravated, rather than caused, his previous cervical and lumbar spine disorders. 

All opinions expressed must be accompanied by supporting rationale. 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


